Case 4:18-cv-00368-JED-FHM Document 40 Filed in USDC ND/OK on 03/29/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OKLAHOMA


  UBIQUITOUS CONNECTIVITY, LP,
       Plaintiff,
                                                         CASE NO. 4:18-cv-00368-JED-FHM
  v.
                                                                    PATENT CASE
  CENTRAL SECURITY GROUP –
                                                             JURY TRIAL DEMANDED
  NATIONWIDE, INC., d/b/a ALERT 360,
       Defendant.



        NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF
               CENTRAL SECURITY GROUP – NATIONWIDE, INC.’S
              RULE 12(b)(6) MOTION TO DISMISS FOR FAILURE TO
       STATE A CLAIM AND MEMORANDUM OF LAW IN SUPPORT THEREOF

         After briefing was complete for Defendant Central Security Group – Nationwide, Inc.’s

  (“CSG”) Rule 12(b)(6) Motion to Dismiss for Failure to State a Claim and Memorandum of Law

  in Support Thereof (Dkt. 13, “Dismissal Motion”),1 and for Plaintiff Ubiquitous Connectivity,

  LP’s (hereinafter, “Ubiquitous”) Motion for Leave to Amend Its Complaint (Dkt. 34, “Motion to

  Amend”),2 two opinions were issued by the District of Delaware that provide for denying

  plaintiff’s motion for leave to amend a complaint when a motion to dismiss under Section 101 is

  granted:

         1. Search & Soc. Media Partners v. Facebook, Inc., No. CV 17-1120-LPS-CJB, 2019

             WL 581616 (D. Del. Feb. 13, 2019) [copy attached as Exhibit A].




  1
    Ubiquitous filed its Opposition to the Dismissal Motion on November 5, 2018 (Dkt. 27); and
  CSG filed its Reply in support of the Dismissal Motion on November 26, 2019 (Dkt. 31).
  2
    Ubiquitous filed its Motion to Amend on December 17, 2018 (Dkt. 34); CSG filed it Response
  in Opposition on December 21, 2018 (Dkt. 35); and Ubiquitous filed its Reply in support on
  January 4, 2019 (Dkt. 37).
                                                 1
Case 4:18-cv-00368-JED-FHM Document 40 Filed in USDC ND/OK on 03/29/19 Page 2 of 2




     2. Citrix Sys., Inc. v. Avi Networks, Inc., No. CV 17-1843-LPS, 2019 WL 582480 (D. Del.

         Feb. 13, 2019) [copy attached as Exhibit B].

         Each of these recent opinions provides additional support for granting CSG’s Dismissal

  Motion under Section 101 and denying Ubiquitous’s Motion to Amend.

  Dated: March 29, 2019                           Respectfully submitted,

                                                  FISH & RICHARDSON P.C.

                                                  By: /s/ Bret T. Winterle
                                                      Bret T. Winterle (pro hac vice)
                                                      Texas Bar No. 24084249
                                                      winterle@fr.com
                                                      1717 Main Street, Suite 5000
                                                      Dallas, Texas 75201
                                                      (214) 747-5070 – Telephone
                                                      (214) 747-2091 – Facsimile

                                                        HALL ESTILL
                                                        Keith A. Wilkes, OBA No. 16750
                                                        320 S. Boston Avenue, Suite 200
                                                        Tulsa, Oklahoma 74103
                                                        Telephone: (918) 594-0709
                                                        Facsimile: (918) 594-0505
                                                        kwilkes@HallEstill.com

                                                  COUNSEL FOR DEFENDANT
                                                  CENTRAL SECURITY GROUP –
                                                  NATIONWIDE, INC.




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the above and foregoing
  document has been served on March 29, 2019, to all counsel of record who are deemed to have
  consented to electronic service via the Court’s CM/ECF system.


                                                  /s/ Bret T. Winterle
                                                  Bret T. Winterle


                                                 2
